DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Li Li on 02/19/2021.
The application has been amended as follows: replace claims 10 and 17-18 with the following.

10.	(Currently Amended)  A device comprising: 	a rotor magnetically coupled to a stator comprising a plurality of conductors; 	a plurality of slots for accommodating [[a]] the plurality of conductors, wherein the plurality of slots is evenly spaced, and each slot is configured to accommodate at least one conductor of the plurality of conductors, and wherein each conductor has a first end, a middle portion and a second end, and wherein the first end, the middle portion and the second end form a symmetrical pattern with respect to the middle portion, and wherein the second end is configured to be coupled to a power converter; and 	a plurality of connection apparatuses connected to first ends of the plurality of conductors, wherein at least two connection apparatuses are isolated from each other.
the plurality of conductors is in a stator magnetically coupled to a rotor, and  each conductor has a first end, a middle portion and a second end, and wherein the first end and the second end are on opposite sides of the middle portion and symmetrical with respect to the middle portion, and wherein at least two connection devices are isolated from each other;  	coupling first ends of the plurality of conductors to the plurality of connecting ports; and 	configuring the second end of each conductor to be coupled to one of a plurality of power converters. 
18.	(Currently Amended)	The method of claim 17, further comprising: 	arranging the plurality of conductors and the plurality of connection devices such that the number of poles of a motor is dynamically adjustable through adjusting currents flowing through the plurality of conductors through controlling the plurality of power converters, wherein the motor comprises the stator and the rotor.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art references fail to teach or disclose a method, an apparatus, and a device, comprising: a stator includes a plurality of conductors, wherein each conductor has a first end, a middle portion and a second end, and the first end and the second end are symmetrical with respect to the middle portion and the second end is configured to be coupled to a power converter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KAWING CHAN/Primary Examiner, Art Unit 2846